Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 08/27/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of an earlier issued patent (U.S. 10,128,738 January 22, 2019) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 was filed after the mailing date of the Notice of Allowability on 01/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Note that applicant’s IDS of 2/24/2021 correctly lists Monte et al. U.S. Patent 9,520,637.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Applicant filed an IDS dated 03/26/2021 after the mailing date of the Notice of Allowability on 01/27/2021.  Upon further extended searches, no reference on record was found anticipating or a combination of references were found making obvious to the previous allowed limitations of claims 1-20.  
The Reasons for Allowance set forth the previous allowance mailed 1/27/2021 are incorporated herein by reference. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

Examiner: 	/Trung Nguyen/-Art 2866
			April 1, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866